Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 11/1/2021 has been received and entered.  Claim 1 has been amended, and claims 2-3, 5, 12, 13, 25-26 have been cancelled.
Claims 1, 4, 6-11, 14-24 are pending. 

Election/Restriction
Applicant’s election without traverse of Invention 1 and the specific species in the reply filed on 11/11/2019 was acknowledged, and upon review it was found that it did not appear to be a burden to examine both inventions and all the species.  Accordingly, the restriction requirement was withdrawn.
Claims 1, 4, 6-11, 14-24, drawn to a method of detecting an off target site in a genome and a method of reducing off target effects in genome editing are currently under examination.

Priority
This application filed 5/12/2017 is a 371 National Stage filing of PCT/KR2015/012255 filed 11/13/2015, which claim benefit to US provisional 62/079945 filed 11/14/2014; and claims benefit to foreign application KR1010150135702 filed 9/24/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
No comment has been made on the summary of priority.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-11, 14-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.  
Claim 1 has been amended to be consistent with the disclosure for the use of the formula.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 6-11, 14-24 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn.  
Claim analysis
Claim 1 has been amended and still is generally directed to identifying sequences which would be cleaved by ‘target specific programmable nucleases’ and through analysis indicating if the sequence data represents on site or off site cleavage occurred.  More specifically, the claims 
In review of the specification, methods known in the art for cleavage, isolation and sequencing are provided.  For example:
[0077] The step (b) is a step of performing a whole genome sequencing (WGS) using the DNA cleaved through the step (a). Unlike the indirect method of finding a sequence that has a homology with a sequence at on-target sites and predicting it to be 25 off-target sites, it is performed to detect off-target sites that are substantially cleaved by - 20 - 
a programmable nuclease on the entire genomic scale. 
[0078] In the present disclosure, the term "whole genome sequencing" means a method of reading the genome by many multiples in 10 X, 20 X, and 40 X formats for whole genome sequencing by next generation sequencing. "Next generation sequencing" mea is a technology that sculpts the whole genome or targeted region of genome in a chip-based and PCR-based paired end format and performs sequencing at a super high speed based on chemical reaction (hybridization) of the fragment. 

With respect to the breadth and interpretation, it appears that whole genome sequencing comprises analysis of parts of the genome, and not the whole genome as evidenced by:
[00111] Example 4: Whole genome sequencing and Digenome-seq (cleaved genome sequencing) 
[00112] For whole genome sequencing (WGS), the cleaved DNA was disrupted with a sonicator and ligated with an adapter to make a library. WGS was performed on the Illumina HiSeq X Ten Sequencer from Macrogen (South Korea) using this library. Then, 10 Isaac was used to align the sequence file for the human reference genome hg19. The cleavage scoring system was used to identify the DNA cleavage site. 


For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process. 
For step 2A of the 101 analysis, the judicial exception set forth in claim 1 as amended are the aligning and determining steps in the final steps c and d of claim 1 and in dependent claims, the steps of for further analysis or description of the process of alignment to determine a cleavage site from the read data (for example claims 6-7).   The step of aligning and comparing sequence to arrive at the identification of breakpoints or indel sequences (claim 8) are abstract instructional steps.  The judicial exception is a set of instructions for analysis of sequence read data, and are considered mental processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In review of the requirements of the claims for what is digested and sequenced to obtain read data for analysis, there is no complexity or amount of data being analyzed and appears that it could be done in one’s mind or on paper; and to Mathematical Concepts based on the mathematical relationships set forth in amended claim 1 reciting a formula for scoring. 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element of cleaving and sequencing to obtain read data, but do not appear to integrate the judicial exception since the judicial exception appears to separately analyze any data that is obtained.  For the method as claimed, sequence read data are generated 
For step 2B of the 101 analysis, independent claim 1 recites additional elements and are found to be the steps of obtaining sequence data of genomic DNA cleaved with a target specific nuclease.  It was known that programmable enzymes could demonstrate off site targeting/cleavage (see for example Choo et al 2015, Kim et al WO 2014, Lin et al 2014 or Bae et al 2014, all of record), and that sequencing of possible target sites would reveal detailed information of the site and sites that were resistant to cleavage (see Monnat et al. 1990 and Cradick et al 2013 both of record).  However, while the art provides for whole genome sequencing of genomic DNA, the art fails to provide that it is conventional to practice WGS on isolated genomic DNA cleaved with a target specific programmable nuclease as required of the claims.
Accordingly, under step 2B the claims are found to be patent eligible.

Conclusion
Claims 1, 4, 6-11, 14-24 are allowed.
The relevant art of record is Cho et al (of record pub 1/2013) whoe demonstrate that ‘target specific programmable nucleases’ like CRISPR were known and examined for offsite activity.  While the use of CRISPR was investigated, the comparison of SFN and TALEN and the general use in cells was provided.  However, while the experiments to investigate specific 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joseph Woitach/            Primary Examiner, Art Unit 1631